DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 8/31/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-10) in the reply filed on 8/31/2022 is acknowledged.  The traversal is on the ground(s) that:
(1) treatment of the liquid containing silica is the removal of the silica by coagulating, while claim 11 is removal of silica after flocculation. Applicant further submits coagulation and flocculation are equivalent. 
(2) silica removal is from an aqueous solution, silica is not soluble in oil, so any silica in an oily wastewater is in the aqueous phase
(3) broadly interpreted under USPTO examination practice, both skimming and removed settled sludge amount to filtration
This is not found persuasive because:
(1) Coagulation and flocculation is not the same. The Examiner notes coagulation is a chemical process that involves neutralization of charge whereas flocculation is a physical process and does not involve neutralization of charge. As such, the difference in floc formation and coagulation are considered different processes. 
(2) Claim 1 indicates that the treatment for a liquid containing silica during oil production, whereas claim 11 discloses a method for removing silica from a liquid containing silica. Applicant’s arguments does not address the method of claim 11 is applicable to any generic fluid, whereas claim 1 is specific to a liquid during oil production.
(3) The Examiner notes that claim 1 and 11 contains different method steps that are not required by the other. Claim 1 indicates “adding a coagulant to separate contaminants including silica from the liquid to produce a coagulated liquid…to destruct hydrogen sulfide and to disinfect and oxidize contaminants in the coagulated liquid to form an ozone-liquid…a suspended mass.” Claim 11 does not suggest these claim limitations. The arguments provided of how skimming and removing settled sludge amounts to filtration does not indicate how the missing features of claim 1 is suggested by claim 11.
Claims 11-17 are withdrawn from further consideration as being drawn to a nonelected invention/species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claims 1-10 are elected. Claims 11-17 are withdrawn. Claims 1-17 are pending.

Claim Objections
Claim 9 is objected to because of the following informalities:  “walnut shell, greensand and membrane.” The Examiner suggests utilizing the Oxford comma to clearly differentiate the list.  Appropriate correction is required.

Claim Interpretation
Applicant’s disclosure Pr. 34 indicates “Electric oxidation (EOX) is a means of adding a coagulant to water in situ, through the dissolution of a sacrificial metal anode.” The original disclosure does not make note of what the coagulant specifically is. Therefore, the Examiner interprets that any sacrificial metal anode may be considered the coagulant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Milner et al. (US2017/0001890; hereinafter “Milner”) in view of Jacqueline (NPL Fracking Injury Risk: Hydrogen Sulfide Is More Than a Foul Smell) and Stephenson et al. (US2019/0352195; hereinafter “Stephenson”).
Applicant’s claims are directed towards a method.
Regarding claims 1-2, 5-7, 9-10; Milner discloses a method for treating a liquid containing silica during oil production (Milner Pr. 46, 54-55; removal of silica. System 100 may be used at a fracking site, drilling site, refinery, or other oil and gas industries, where the wastewater entering may include silica.), the method comprising:
providing an electric oxidation reactor to treat the liquid to electric oxidation treatment (Milner Pr. 2-4, 10, 56-59, 61-62; Fig. 1; electro-oxidation module 104 and electrocoagulation module 106 are utilized);
feeding the liquid containing silica into the electric oxidation reactor and adding a coagulant to separate contaminants including silica from the liquid to produce a coagulated liquid (Milner Pr. 64; Fig. 1; electrocoagulation module 106 can utilize electrodes that can be made up of for example iron, steel, aluminum, and/or stainless steel materials. Pr. 66; electrocoagulation may be effective in the removal of silica);
providing a dissolved air floatation tank (Milner Pr. 64; Fig. 1; electrocoagulation module 106 may be combined with a dissolved air flotation/sedimentation module 108) for receiving the coagulated liquid;
removing a suspended mass containing silica in the ozone-liquid to form an initially treated liquid (Milner Pr. 67; Fig. 1; sludge phase 112 may be separated from the flotation/sedimentation module 108, which may contain silica);
providing a filtration mechanism for receiving the initially treated liquid (Milner Fig. 1; Pr. 76; the stream leaving module 108 will eventually flow through filtration module 120. Pr. 79; module 120 may be a reverse osmosis module); and
filtering residual oils and contaminants from the initially treated liquid using the filtration mechanism to form a filtered liquid (Milner Fig. 1; Pr. 76-78; permeate flow from filtration module 120 can configured to deliver water into storage tank 128. Pr. 75; the system provides a treated wastewater such that it is potable once it reaches tank 128.).
Milner does not disclose providing an ozone reactor for receiving the coagulated liquid from the electric oxidation reactor; adding ozone to the coagulated liquid in the ozone reactor to destruct hydrogen sulfide and to disinfect and oxidize contaminants in the coagulated liquid to form an ozone-liquid.
Jacqueline relates to the prior art by discussing gas and oil drilling, and further indicates that hydrogen sulfide is a byproduct of the process. Hydrogen sulfide is a heavy gas and already exists in wells and in layers of gas and oil, and can cause rotten egg smells which can lead to headaches, respiratory distress, eye irritation and pain, a feeling of exhaustion, and even convulsions and lapsing into a coma (Jacqueline Pg. 2).
Stephenson relates to the prior art by disclosing a process for treating feedstock wastewater in a hydraulic fracturing and uses an electrocoagulation/flocculation/flotation (Stephenson Pr. 3, 23, 46). The feedstock contains hydrogen sulphide and is removed via the usage of ozone to oxidize the hydrogen sulphide gas in a stripping vessel (Stephenson Pr. 8, 13, 33; Fig. 1-3; stripping vessel 20. Fig. 3; Pr. 61; electrocoagulation step 108 is followed by ozonation at step 110). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Milner’s system with Stephenson’s treatment of a feedstock with hydrogen sulfide via the use of ozone to oxidize and remove the hydrogen sulfide so as to reduce potential harm to people or the air, water, land environment when the feedstock is discharged to the environment (Stephenson Pr. 4). Since, Milner’s system is utilized in fracking/drilling sites/refinery (Milner Pr. 54), while Jacqueline indicates that hydrogen sulfide is a byproduct of gas and oil drilling (e.g. fracking) (Jacqueline Pg. 2), and Stephenson indicates that within hydraulic fracking there may be hydrogen sulfide, which emits odours (Stephenson Pr. 3, 5, 7-8, 23, 46).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The method of claim 1 wherein the coagulant is added in the electric oxidation reactor by dissolution of a sacrificial metal anode (Milner Pr. 64-65, Example 4-6; electrodes can be made up for example iron, steel, aluminum, and/or stainless steel materials).
Claim 5: The method of claim 1 further adding blowdown to the ozone-liquid (Milner Pr. 69; Fig. 1; CO2 gas may be added into the evaporator 116 via a side port 114). 
Claim 6: The method of claim 1 further comprising adding polymer to the ozone-liquid (Stephenson Pr. 46; Fig. 1-2; adding polymer flocculation to the treated feedstock flowing through outlet 29. Pr. 33; stripping vessel 20 is used with ozone to treat the hydrogen sulphide gas).
Claim 7: The method of claim 1 further comprising providing an aeration device for injecting gas into the dissolved air floatation tank for creating fine gas bubbles generated by mixing of the liquid and the gas in dissolved air floatation tank (Milner Pr. 64; dissolved air flotation unit may be utilized by bubbling air or another gas through a perforated pipe, disk, and/or plate).
Claim 9: The method of claim 1 wherein the filtration mechanism comprises any one of walnut shell, greensand and membrane, depending on final quality of the initially treated liquid (Milner Fig. 1; Pr. 76; the stream leaving module 108 will have a final quality and will eventually flow through filtration module 120. Pr. 79; module 120 may be a reverse osmosis module.).
Claim 10: The method of claim 1 further comprising providing a disposal tank for receiving any remaining contaminants from the dissolved air floatation tank and the filtration mechanism (Milner Fig. 1; Pr. 77; solid materials flowing out of filtration module 120 can flow into a storage unit 122 and can be disposed of as waste).

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Milner et al. (US2017/0001890; hereinafter “Milner”) in view of Jacqueline (NPL Fracking Injury Risk: Hydrogen Sulfide Is More Than a Foul Smell) and Stephenson et al. (US2019/0352195; hereinafter “Stephenson”) as applied to claim 1 above, and further in view of Grigg (US2005/0247571).
Applicant’s claims are directed towards a method.
Regarding claims 3-4; the combination of Milner, Jacqueline, and Stephenson discloses the method of claim 1 wherein the electric oxidation reactor comprising an electrode assembly including a pair of electrode plates with a gap therebetween (Milner Pr. 4, 65; geometry/arrangement of the at least two electrodes may be of plate design. See combination supra, claim 1). 
The combination does not disclose the gap being adjustable according to conductivity of the liquid.
Grigg relates to the prior art by disclosing an electrocoagulation system that removes contaminants from wastewater (Grigg abstract). The electrocoagulation system utilizes electrodes, and other variables such as distance between the electrodes may be determined in regard to the initial conductivity (Grigg abstract; Pr. 24). Furthermore, utilizing the measured conductivity of the wastewater, one can determine the number of electrodes utilized and the voltage to be applied to the electrodes within the coagulation cell (Grigg Pr. 13). The resulting number of electrodes, voltage to be applied, and distance between the electrodes that is determined in regard to the initial conductivity can provide a highly efficient and cost effective method of installation of an electrocoagulation system. If the configuration of the electrocoagulation cell is not set-up correctly taking into account the abovementioned parameters for the specific contaminant composition of the wastewater, efficient removal of the contaminants will not occur (Grigg Pr. 12-14, 24-25).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Milner, Jacqueline, and Stephenson’s system to have the gap between the electrodes be adjusted according to the conductivity of the liquid, since Grigg indicates that variables such as distance between the electrodes may be determined in regard to the initial conductivity of the wastewater (Grigg Pr. 14-13, 24); which allows the system to further utilize the information to also determine the number electrodes and voltage to be applied to the electrodes within the coagulation cell to provide a highly efficient and cost effective method of installation of an electrocoagulation system. Failure to configure the electrocoagulation cell taking into account the abovementioned parameters for the specific contaminant composition of the wastewater will result in an inefficient removal of the contaminants (Grigg Pr. 12-14, 24-25).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 4: The method of claim 3 wherein the pair of electrode plates are formed of any one of: carbon steel; aluminum; mixed metal oxide; and a combination thereof (Milner Pr. 64-65, Example 4-6; electrodes can be made up for example iron, steel, aluminum, and/or stainless steel materials).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Milner et al. (US2017/0001890; hereinafter “Milner”) in view of Jacqueline (NPL Fracking Injury Risk: Hydrogen Sulfide Is More Than a Foul Smell) and Stephenson et al. (US2019/0352195; hereinafter “Stephenson”) as applied to claim 1 above, and further in view of Richerand (US9,095,786).
Applicant’s claims are directed towards a method.
Regarding claim 8; the combination of Milner, Jacqueline, and Stephenson discloses the method of claim 1 (See combination supra; claim 1). The combination does not disclose wherein the dissolved air floatation tank includes a corrugated plate pack that increases separation of the suspended mass.
Richerand relates tot eh prior art by disclosing a device to separate fluids, particularly for separating oil from water efficiently within a single vessel by utilizing a separating influence (Richerand abstract; C1L29-30). Richerand further discloses utilizing corrugated plate interceptor pack to separate the surface oil and while the process water below the corrugated plate collects and passes over the water spill over weir 17 as process water weir discharge (Richerand Fig. 2; C3L19-43). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Milner, Jacqueline, and Stephenson’s system with Richerand’s usage of a corrugated plate interceptor pack that removes the surface oil while allowing the remaining process water below the corrugated plate to collect and pass the water through, into a single vessel in order to provide a device to separate oil from water in an efficient manner (Richerand Fig. 2; C3L19-43).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liescheidt (NPL Ozone Treatment for Cooling Towers) – purpose of blowdown within processing equipment
Frisky (US2018/0080294) – electro-separation cell with solids removal
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779